Citation Nr: 0011660	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to March 
1944.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision denied the 
appellant's attempt to reopen her claims for: (1) entitlement 
to service connection for the cause of the veteran's death; 
and (2) entitlement to Dependents' Educational Assistance 
under 38 U.S.C. Chapter 35.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds her that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and her state's veterans' department.


REMAND

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that there is a direct connection 
between the veteran's service-connected conditions, including 
duodenal ulcer, malaria, burn scars and hyperthyroidism, and 
the acute myocardial infarction which caused the veteran's 
death in February 1991.

A review of the claims folder revealed that in March 1991, 
the RO issued a rating decision that: (1) denied entitlement 
to service connection for the cause of the veteran's death; 
and (2) denied entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  In April 1991, the 
appellant submitted a letter to the RO alleging that the 
veteran's service-connected conditions "most definitely had a 
big part to play in his death.  He has not been well since he 
was discharged from the Army."  The Board construes this 
letter from the appellant as a notice of disagreement 
concerning the RO's March 1991 rating decision.  
Subsequently, the RO failed to issue a statement of the case 
addressing these two issues.

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the claimant is 
entitled to a Statement of the Case (SOC) and the RO's 
failure to issue an SOC is a procedural defect requiring 
remand.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995); 38 U.S.C.A. § 7105(d)(1) ("Where the claimant . . . 
files a notice of disagreement with the decision of the 
agency of original jurisdiction, . . . such agency shall 
prepare a statement of the case.").  Thus, the March 1991 
rating decision herein is not final on the issues of: (1) 
entitlement to service connection for the cause of the 
veteran's death; and (2) entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.

In August 1998, the appellant filed her present claim 
seeking: (1) entitlement to service connection for the cause 
of the veteran's death; and (2) entitlement to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.  Although 
a final decision had not previously been rendered herein, the 
RO issued a rating decision, dated in September 1998, which 
adjudicated the issues on appeal as whether the evidence 
submitted is new and material to reopen the appellant's 
claims.  Under these circumstances, the Board concludes that 
this case must be remanded to the RO for issuance of an SOC 
addressing all of the evidence submitted in support of the 
appellant's claims for: (1) entitlement to service connection 
for the cause of the veteran's death; and (2) entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35. See Godfrey, 7 Vet. App. at 408-10 (If a claim has been 
placed in appellate status by the filing of a NOD, the Board 
must remand the claim to the RO for preparation of an SOC as 
to that claim); 38 U.S.C.A. § 7105(d)(1) (issuance of SOC 
required after filing of NOD).  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1. The RO should readjudicate the 
appellant's claims for both: (1) 
entitlement to service connection for 
the cause of the veteran's death; and 
(2) entitlement to Dependents' 
Educational Assistance under 38 U.S.C. 
Chapter 35.  

2. Once the foregoing has been 
accomplished, and if the appellant 
remains dissatisfied with the outcome 
of the adjudication of the claim, both 
the appellant and her representative, 
if any, should be furnished a 
supplemental statement of the case 
covering all the pertinent evidence, 
law and regulatory criteria.  They 
should be afforded a reasonable period 
of time in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to comply with the requirements 
of due process.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

Further adjudication of the question involving entitlement to 
service connection for an acquired psychiatric disorder will 
be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

